DETAILED ACTION
Status of the Claims
1.	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 12-19 are objected to because of the following informalities: claims 12-19 recites “the system for measuring chemical characteristic of claim 1”.  Claim 1 is to an electrochemistry sensor and claims 11 is to system for measuring chemical characteristic, thus dependency of claims 12-19 should be from claim 11 instead of claim 1 as recited.
 Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 9-14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benton et al. (US 5,221,456).
Claim 1. Benton et al. teach an electrochemistry sensor (pH sensor) (see abstract and Fig 10), comprising; 
a sensor housing (outer tubular housing 118) (col. 7, ll. 35-56); 
an electrode (electrode 122, wherein the electrode is located within the sensor housing and is located within an orifice at the end of the sensor housing (the electrode is located within the tubular housing within an end opening 121; see Fig 10 and col. 7, ll. 35-56), thereby being exposed to outside the sensor housing and held within the sensor housing (the electrode is exposed to exterior of the housing 118, see Fig 10); and 
a rod coupled to an electrical connector (pusher sleeve 128 connected to a copper contact 136; see Fig 10 and col. 8, ll. 10-20), the rod being at least partially housed within the sensor housing, wherein the electrical connector contacts the electrode (the pusher sleeve 128 is housed within the tubular housing 118; see Fig 10, and the copper contact 136 is in contact with electrode 122; col. 8, ll. 10-20).  

Claim 2. Benton et al. teach the rod comprises a threaded rod that is threaded into threads of the sensor housing (the pusher sleeve 128 comprises threads that mates with threads 126 of the tubular housing; see col 7, ll. 57-67).  

Claim 4. Benton et al. teach the electrode is press fitted into the sensor housing, thereby holding the electrode within the sensor housing (ferrule 124 is used to tightened around the electrode to hold the electrode in position in the opening, col. 7. ll. 43-51 and col. 8, ll. 1-9).  

Claim 9. Benton et al. teach the electrical connector directs the conduction of the electrode into the threaded rod (copper contact 136 directs the signal from the electrode through the pusher sleeve 128; col. 8, ll. 10-17).  

Claim 10. Benton et al. teach the sensor housing comprises a low conduction material to reduce stray conduction of the electrode (tubular housing is made up of stainless steel (col. 7, ll. 35-38) which is inherently a low conduction material and thus would reduce stray conduction of the electrode).  

Claim 11. A system (pH sensor 10/116) for measuring chemical characteristics (electrochemically related property) (see col. 3, ll. 28-31 and Figs 1/10), comprising;
 	a measurement chamber (vessel 12; Fig 1); 
a sensor housing (outer tubular housing 118) located in the measurement chamber (col. 7, ll. 35-56) ; 
an electrode (electrode 122, wherein the electrode is located within the sensor housing and is located within an orifice at the end of the sensor housing (the electrode is located within the tubular housing within an end opening 121; see Fig 10 and col. 7, ll. 35-56), thereby being exposed to outside the sensor housing and held within the sensor housing (the electrode is exposed to exterior of the housing 118, see Fig 10); and 
a rod coupled to an electrical connector (pusher sleeve 128 connected to a copper contact 136; see Fig 10 and col. 8, ll. 10-20), the rod being at least partially housed within the sensor housing, wherein the electrical connector contacts the electrode (the pusher sleeve 128 is housed within the tubular housing 118; see Fig 10, and the copper contact 136 is in contact with electrode 122; col. 8, ll. 10-20).  

Claim 12. Benton et al. teach the rod comprises a threaded rod that is threaded into threads of the sensor housing (the pusher sleeve 128 comprises threads that mates with threads 126 of the tubular housing; see col 7, ll. 57-67).  

Claim 14. Benton et al. teach the electrode is press fitted into the sensor housing, thereby holding the electrode within the sensor housing (ferrule 124 is used to tightened around the electrode to hold the electrode in position in the opening, col. 7. ll. 43-51 and col. 8, ll. 1-9).  

Claim 19. Benton et al. teach the electrical connector directs the conduction of the electrode into the threaded rod (copper contact 136 directs the signal from the electrode through the pusher sleeve 128; col. 8, ll. 10-17).  

An alternative interpretation of Benton et al. teach claims 1 and 11 as follow:
Claims 1 and 3. Benton et al. teach an electrochemistry sensor (pH sensor) (see abstract and Fig 10), comprising; 
a sensor housing (outer tubular housing 118) (col. 7, ll. 35-56); 
an electrode (electrode 122, wherein the electrode is located within the sensor housing and is located within an orifice at the end of the sensor housing (the electrode is located within the tubular housing within an end opening 121; see Fig 10 and col. 7, ll. 35-56), thereby being exposed to outside the sensor housing and held within the sensor housing (the electrode is exposed to exterior of the housing 118, see Fig 10); and 
a rod coupled to an electrical connector (a lead wire 148 (a conductive material) connected to a copper contact 136; see Fig 10 and col. 8, ll. 27-32), the rod being at least partially housed within the sensor housing, wherein the electrical connector contacts the electrode (the lead wire is housed within the tubular housing 118; see Fig 10, and the copper contact 136 is in contact with electrode 122; col. 8, ll. 10-20).  

Claims 11 and 13. A system (pH sensor 10/116) for measuring chemical characteristics (electrochemically related property) (see col. 3, ll. 28-31 and Figs 1/10), comprising;
 	a measurement chamber (vessel 12; Fig 1); 
a sensor housing (outer tubular housing 118) located in the measurement chamber (col. 7, ll. 35-56) ; 
an electrode (electrode 122, wherein the electrode is located within the sensor housing and is located within an orifice at the end of the sensor housing (the electrode is located within the tubular housing within an end opening 121; see Fig 10 and col. 7, ll. 35-56), thereby being exposed to outside the sensor housing and held within the sensor housing (the electrode is exposed to exterior of the housing 118, see Fig 10); and 
a rod coupled to an electrical connector (a lead wire 148 (a conductive material) connected to a copper contact 136; see Fig 10 and col. 8, ll. 10-20), the rod being at least partially housed within the sensor housing, wherein the electrical connector contacts the electrode (the pusher sleeve 128 is housed within the tubular housing 118; see Fig 10, and the copper contact 136 is in contact with electrode 122; col. 8, ll. 10-20).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benton et al. as applied to claims 1 and 11 above, and further in view of Hofmann et al. (US 2007/0138011).
Claims 5 and 15. Benton et al. teach the electrode could be a spherical shape (see Fig 10) or cylindrical shape 86 (see Fig 6, col. 5, ll. 15-19) but do not teach electrode having cylindrical shape with tapered sides.  However, Hofmann et al. teach a pH measuring element having cylindrical shape which tapers like cone (see Fig 1 and [0045]) that could be used in narrow sample containers comprising small amounts of test sample [0013]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Hofmann et al. teaching to modify the shape of Benton’s electrode to be cylindrical with tapered sides because such shaped electrode could be used to measure smaller sample amounts contained in narrow sample containers.

Claims 6 and 16. Benton et al. teach the end opening is tapered (reads on cone shaped opening) (Fig 10 and col. 7, ll. 40-41) and modified Benton in view of Hofmann teach a cone shaped electrode (see claim 5 rejection), thus it would be obvious the tapered end opening matches the cylindrical shape of the electrode the electrode is located within the tapered shape opening.   

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benton et al. as applied to claims 1 and 11 above, and further in view of Banks et al. (US 2015/0212024).
Claim 7. Benton et al. teach the electrode comprises insulated core coated with electrochemically active metals such as gold or platinum (col. 6, ll. 24-42) but do not teach the electrode comprises a Boron Doped Diamond crystal.  However, Banks et al. teach chemical sensor comprising electrodes for analyzing fluid sample [0005], wherein the electrode could be made up of conductive materials such as gold, platinum or carbon based material such as boron-doped diamond or glassy carbon [0036]. Therefore, it would have been obvious to substitute gold or platinum electrode material of Benton et al. with conductive material of boron-doped diamond because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see MPEP § 2143, B.).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benton et al. as applied to claims 1 and 11 above, and further in view of Osipchuk et al. (US 2011/0251102).
Claims 8 and 18, Benton et al. the electrical connector (copper contact 136) could be spring loaded (col. 5, ll. 67-68 over to col. 6, ll. 1-2) but do not teach the electrical connector comprises a pogo-pin. However, Osipchuk et al. teach electrical connection are pins or springs such as spring loaded pogo-pin electrical connectors providing electrical connection to electrodes [0061]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Osipchuk et al. to use pogo-pin as the choice of electrical connector in Benton et al. sensor because pogo-pin is an alternative to spring loaded electrical connector and its use would have given similar results with reasonable expectation. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benton et al. and in view of Osipchuk et al. (US 2011/0251102).
Claim 20. Benton et al. teach an electrochemistry sensor (pH sensor) (see abstract and Fig 10), comprising; 
a sensor housing (outer tubular housing 118) (col. 7, ll. 35-56) wherein the sensor housing comprises a low conduction material to reduce stray conduction of the electrode (tubular housing is made up of stainless steel (col. 7, ll. 35-38) which is inherently a low conduction material and thus would reduce stray conduction of the electrode).  
an electrode (electrode 122, wherein the electrode is located within the sensor housing and is located within an orifice at the end of the sensor housing (the electrode is located within the tubular housing within an end opening 121; see Fig 10 and col. 7, ll. 35-56), thereby being exposed to outside the sensor housing and held within the sensor housing (the electrode is exposed to exterior of the housing 118, see Fig 10); and 
a rod coupled to an electrical connector (pusher sleeve 128 connected to a copper contact 136; see Fig 10 and col. 8, ll. 10-20), the rod being at least partially housed within the sensor housing, wherein the electrical connector contacts the electrode (the pusher sleeve 128 is housed within the tubular housing 118; see Fig 10, and the copper contact 136 is in contact with electrode 122; col. 8, ll. 10-20), wherein the rod comprises a threaded rod that is threaded into threads of the sensor housing (the pusher sleeve 128 comprises threads that mates with threads 126 of the tubular housing; see col 7, ll. 57-67).  
Benton et al. do not explicitly teach the pusher sleeve is comprised of conductive material. However, it is examiner position pusher sleeve would be comprised of same material as that of tubular housing 118 (stainless steel) to protect the electrode therein, thus pusher sleeve of stainless steel is of conductive material.
Benton et al. the electrical connector (copper contact 136) could be spring loaded (col. 5, ll. 67-68 over to col. 6, ll. 1-2) but do not teach the electrical connector comprises a pogo-pin. However, Osipchuk et al. teach electrical connection are pins or springs such as spring loaded pogo-pin electrical connectors providing electrical connection to electrodes [0061]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Osipchuk et al. to use pogo-pin as the choice of electrical connector in Benton et al. sensor because pogo-pin is an alternative to spring loaded electrical connector and its use would have given similar results with reasonable expectation.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1795